Citation Nr: 1203722	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  05-32 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for impingement syndrome and subchondral humeral cysts, left shoulder, claimed to have resulted from VA treatment received in March 2000.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1978 to April 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Roanoke, Virginia VA Regional Office.  In June 2006, a Travel Board hearing was held before the undersigned; a transcript is associated with the claims file.  In September 2007 and in January 2010 this matter was remanded by the Board for further development; in June 2010 it was remanded to address due process considerations.  


FINDING OF FACT

The Veteran's impingement syndrome and/or subchondral humeral cysts of the left shoulder are not shown to be causally related to her March 2000 VA treatment.  


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 are not met for impingement syndrome and/or subchondral humeral cysts claimed to have resulted from VA treatment in March 2000.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  While she did not receive complete notice prior to the initial rating decision, August 2002, October 2002, September 2007, January 2010, and June 2010 letters, and particularly a July 2011 letter, provided certain essential notice prior to the readjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The July 2011 letter explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  A March 2006 letter also informed the appellant of disability rating and effective date criteria.  A September 2011 supplemental statement of the case (SSOC) readjudicated the matter after the appellant and her representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  At the June 2006 Travel Board hearing before the undersigned the Veteran was advised of what she still needs to substantiate the claim; her testimony reflects that she is aware of what she still needs to substantiate his claim.

Records of the treatment at issue have been obtained.  The RO arranged for VA examinations regarding the Veteran's claim for 38 U.S.C.A. § 1151  benefits in October 2007 and February 2010, which will be discussed in greater detail below, though the Board finds these examinations cumulatively to be adequate as they included both a review of the Veteran's history and claims file and all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any additional pertinent evidence or information.  Accordingly, the Board will address the merits of the claim. 


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  To establish entitlement to benefits under 38 U.S.C.A. § 1151, the veteran must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and that the proximate cause of the additional disability was some element of fault on the part of VA, or was an event not reasonably foreseeable. 

For claims filed on or after October 1, 1997, as in this case, the veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151. 

To determine whether additional disability exists, VA compares the veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the Veteran's physical condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has additional disability does not establish cause.  38 C.F.R. § 3.361(c). 

To establish that fault on the part of VA caused the additional disability, it must be shown that VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d). 

When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends she suffered impingement syndrome and subchondral humeral cysts as a result of VA outpatient treatment in 2000.  The RO received her claim for compensation under 38 U.S.C.A. § 1151 in April 2002. 

Historically, a March 2000 Richmond, Virginia VAMC outpatient treatment record shows that the Veteran presented with a one-week history of painful left axillary swelling; she denied any previous episodes.  Following a physical examination, the assessment was left axillary hidradenitis suppurtiva with multiple confluent abscesses.  No regional source of infection was noted in the breast, arm, or trunk.  Incision and drainage was performed, with verbal consent.  The loculi of multiple abscess cavities were successfully divided to create a single cavity, hemostatis was obtained, and the cavity was packed with Nugauze/Iodoform.  Wound care was demonstrated to the Veteran and her sister, including changing the gauze packing bi-daily, with follow-up care scheduled for the following week.  It was recommended that the Veteran be off duty for 3 days and then resume light duty until she was pain free.  On one week follow-up treatment, the Veteran reported that she was repacking the wound daily.  The wound looked clean with no purulent drainage on examination.  The Veteran was advised to continue loosely packing the wound and informed she could return to light duty in one week and full duty in two weeks after being seen again in the clinic.

In a June 2002 statement in support of this claim, the Veteran contended that the surgeon who performed the routine surgery "infringed on vital nerves", causing residual nerve damage which restricted the movement of her shoulder girdle with weakness, pain, numbness, and involuntary muscular movement.

July 2002 X-ray results of the left shoulder showed no abnormal findings.

On September 2002 VA treatment, the Veteran complained of left shoulder and elbow pain as well as left hand weakness.  She reported that the shoulder pain was nearly constant, particularly with overhead activities, she had tingling and numbness in her thumb, index, and middle fingers, and her left hand had become notably weaker.  She reported that the symptoms had been going on for "several months".  Following a physical examination of the left shoulder and hand, the treating physician injected the left shoulder with Lidocaine, Polocaine, and Depo-Medrol.  The physician stated, "It is difficult to say, but the patient likely has a combination of impingement syndrome within her left shoulder; however, she also has problems along her median nerve distribution.  It is difficult to differentiate whether this comes from her carpal tunnel, or if it comes from a more proximal source, such as her cubital tunnel, or radicular symptoms."

On October 2002 VA neurology consult, the Veteran complained of numbness, weakness, and pain in the left hand and axillary area.  Following nerve conduction studies, the findings suggested bilateral median neuropathy (carpal tunnel syndrome), mild/minimal on the left side, as well as a possible old and very mild ulnar nerve injury on the left side.  Mild subacute left lower cervical radiculopathy could not be ruled out, and left mid-cervical radiculopathy was possible but noted as possibly non-compressive in a diabetic patient (such as the Veteran).

On December 2002 VA orthopedic treatment, the Veteran complained of left shoulder pain.  She reported that anti-inflammatory medications provided minimal relief.  On physical examination, the left upper extremity was neurovascularly intact.  She received an injection to the shoulder, with good relief.

On February 2003 VA treatment, the Veteran complained of left shoulder pain, stating that she had had spasm of the left deltoid after the abscess removal in the axilla.  She reported increasing left shoulder pain and decreased range of motion postoperatively.  The treating physician noted that past EMG results had not shown any proximal nerve damage, and radiographs had also shown no pathology.  She received an injection of Polocaine, Lidocaine, and Depo to her shoulder, after which she used the left arm freely and noted almost immediate relief of pain; the treating physician noted, "I am not entirely certain whether the benefit was completely due to the medications."  An MRI of the left shoulder was ordered.

March 2003 left shoulder MRI results showed a subchondral cyst in the humeral head and an otherwise unremarkable exam.  

On April 2003 VA treatment, the Veteran reported chronic left shoulder pain.  The Veteran contended that her pain began 2 years earlier when a cyst had been excised from the axilla.  The treating physician noted that it was possible the Veteran had developed adhesive capsulitis; it was noted that she was seen by an occupational therapist in the past.  Following a physical examination, the treating physician assessed possible adhesive capsulitis of the left shoulder and noted that an MRI of the left shoulder showed a subchondral cyst but no tear.

On May 2003 VA treatment, it was noted that the Veteran's previous left axilla hydradenitis abscess had been drained in 2000 and healed well with wound care.  She presented with bilateral tender, draining sinus tracts/hydradenitis.  On physical examination, there was one tender area of the left axilla of approximately one centimeter and an open tract.  The assessment was suppurtiva hidradenitis.  She was instructed to follow-up after two weeks to discuss resection; the treatment records do not show such follow-up.

At the June 2006 Travel Board hearing, the Veteran testified that she was treated by VA for a cyst in 2000; she testified that she did not have any problems with her shoulder other than the cyst before such treatment.  She testified that her symptoms included muscle spasms of the left arm and limitation as to how high she could raise her left arm.  She testified that she was not informed as to what to expect after the surgery.  She testified that since the 2000 treatment, the wound continues to remain open and drain with a foul odor; she cannot use deodorant or wear any clothing that would touch the wound site for fear of causing irritation and redness.

In September 2007, the Board remanded the matter for a VA nexus examination to address the medical issues involved in this claim.

On October 2007 VA examination, pursuant to the Board's September 2007 remand, the examiner noted that the Veteran was status post incision and drainage of an abscess from her left axilla in March 2000.  She reported that she had experienced drainage from that area since that time, due to which she had difficulty with overhead activities involving her left shoulder.  She complained of left shoulder pain at 7/10 to 10/10 in severity, especially in the lateral aspect.  She denied any swelling but reported occasional heat in the shoulder.  She had redness in her axilla as well as drainage, but not around the shoulder itself.  She complained of the shoulder giving way but believed that was mostly related to the pain.  No locking of the shoulder was noted but the Veteran felt that the shoulder was easily fatigable.  She had tried taking aspirin which did not help.  Her only other complaint regarding the shoulder was muscle spasms which she reported caused pain at 10/10 in severity, happened about 4 times per week, and lasted for about 15 to 20 minutes each time.  She believed the pain in her shoulder caused her to drop things occasionally.  She denied any dislocation events, inflammatory arthritis, or the use of any assistive devices.  She reported that, basically, she had to limit overhead activities in relation to this problem.  

On physical examination of the left shoulder, there was a draining wound in the mid axillary crease with positive odor.  There was no erythema.  The examiner noted only a small sub-centimeter hole from which the drainage seemed to be emanating.  The skin was otherwise intact around the shoulder itself.  She had tenderness to palpation along the posterior aspect of the shoulder just distal to the acromion.  Range of motion testing was conducted, with her strength at 5/5 throughout.   There were impingement signs on examination.  X-ray results showed no fracture or dislocation.  The examiner noted a March 2003 MRI scan that showed a subchondral cyst in the humeral head but an otherwise normal examination.  The assessments included status post incision and drainage of abscess in the left axilla, associated with hidradenitis suppurtiva, and signs and symptoms consistent with frozen shoulder of the left side as well as impingement.  The examiner stated, "I cannot resolve without resorting to mere speculation that an incision and drainage of an abscess in the left shoulder could lead to impingement type symptoms nor subchondral humeral cysts in the left shoulder."

A June 2010 Board decision found the October 2007 examination and opinion to be inadequate and remanded the matter for a new VA examination.

On February 2010 VA joints examination, the Veteran reported the onset of left shoulder impingement syndrome and subchondral humeral cysts in March 2000.  The examiner noted a history of hidradenitis suppurtiva of the left axilla in March 2000 with recurrence in May 2003; each time the hidradenitis of the left axilla was drained in outpatient treatment and healed with no further treatment with drainage required since that time.  The examiner noted that, incidentally, the Veteran developed left shoulder impingement syndrome in October 2002.  The Veteran reported use of Bacitracin ointment to the left underarm two to three times per day with good response and no side effects.  The examiner noted there was no history of trauma to the joint or neoplasm.  The Veteran cited left shoulder symptoms including giving way, pain, stiffness, weakness, decreased speed of joint motion, and tenderness; she denied deformity, instability, incoordination, dislocation or subluxation, locking episodes, effusions, flare-ups of joint disease, or other symptoms.  She denied any constitutional symptoms of arthritis or incapacitating episodes of arthritis.

On physical examination, there was tenderness, weakness, abnormal motion, and guarding of movement of the shoulder.  There was no loss of a bone or part of a bone.  There was no evidence of recurrent shoulder dislocations or inflammatory arthritis.  There was objective evidence of pain with active motion of the left shoulder, with objective evidence of pain (but no additional limitations) following repetitive motion.  There was no evidence of joint ankylosis.  X-ray results showed there no fracture or dislocation; surgical clips were noted over the lateral margin of the T1/first rib interspace.  The diagnosis was left axillary hidradenitis suppurativa, the examiner opined that the disability's impact on occupational activities was pain.

The examiner opined that the Veteran's shoulder problems (specifically impingement syndrome and subchondral humeral cysts) of the left axilla were less likely as not (less than 50/50 probability) permanently aggravated by the incision and drainage procedure of the left axilla abscess in March 2000.  The examiner explained that there was "no medical evidence establishing a causal relationship between the incision and drainage of the left axilla with the impingement syndrome and subchondral humeral cysts" as "they are completely separate entities".  The opinion was based upon the review of the pertinent VA operative and clinic notes.

The Veteran essentially alleges that she is entitled to benefits under 38 U.S.C.A. § 1151 because she has additional disability (including impingement syndrome and subchondral humeral cysts) following treatment for the incision and drainage of abscesses of the left axilla at a VA facility in March 2000.  To establish entitlement to benefits under 38 U.S.C.A. § 1151, she must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and that the proximate cause of the additional disability was some element of fault on the part of VA, or was an event not reasonably foreseeable. 

While the record shows that the Veteran received the March 2000 VA treatment (incision and drainage procedure) that she alleges caused her claimed disabilities, it does not show that the current disability that is alleged to have resulted from such treatment did indeed result from the treatment.  The preponderance of the evidence is against a finding that her impingement syndrome or subchondral humeral cysts are residuals of the incision and drainage of the left axilla abscesses in March 2000.  In that regard, the February 2010 VA examiner explicitly noted these are completely separate entities, and that there is no medical basis for finding a nexus between them.  This opinion is by a medical professional competent to provide it, cites to supporting factual data, and explains the underlying rationale; hence, it is probative evidence in this matter.  As there is no competent (medical opinion) evidence to the contrary, the Board finds it persuasive. 

The Veteran's own assertions that she suffered additional disabilities including impingement syndrome and/or subchondral humeral cysts as a result of the March 2000 incision and drainage of the left axilla abscesses have little, if any, probative value, and are far outweighed by the medical evidence discussed above.  While she is competent to observe that her impingement syndrome and subchondral humeral cysts appeared after the March 2000 procedure (and the Board finds no reason to question such observation), she is not competent to establish by her own opinion that there is a causal (rather than coincidental) nexus between the claimed disability and the VA treatment.  See 38 C.F.R. § 3.361(c).  Whether or not any perceived symptoms or findings are the result of a procedure such as that by VA in March 2000 is a complex medical question, and the Veteran is a layperson.  She does not support her allegations by citation to medical texts or treatises (and has not presented any supporting medical opinions).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  In summary, as a legal requirement for substantiating a claim under 38 U.S.C.A. § 1151, evidence that a claimed disability is actually related to the VA treatment in question, is not met, the claim seeking benefits under § 1151 for impingement syndrome and subchondral humeral cysts of the left shoulder must be denied. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for impingement syndrome and subchondral humeral cysts of the left shoulder, claimed to have resulted from VA treatment in March 2000, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


